

	

		II

		109th CONGRESS

		2d Session

		S. 2419

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Mr. Stevens (for

			 himself, Mr. Hagel, and

			 Mr. Kerry) introduced the following bill;

			 which was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To ensure the proper remembrance of Vietnam veterans and

		  the Vietnam War by providing a deadline for the designation of a visitor center

		  for the Vietnam Veterans Memorial.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Vietnam Veterans Memorial Visitor

			 Center Deadline Enforcement Act.

		2.Deadline for

			 approval of vietnam veterans memorial visitor centerSection 6 of Public Law 96–297 (16 U.S.C.

			 431 note; 94 Stat. 827, 117 Stat. 1348) is amended—

			(1)in subsection

			 (a), by striking paragraph (2) and inserting the following:

				

					(2)LocationThe

				visitor center shall be located underground in the triangular land area between

				Henry Bacon Drive, 23rd Street, Constitution Avenue, and the Lincoln Memorial

				in the District of Columbia.

					;

				and

			(2)by adding at the

			 end the following:

				

					(e)Deadline for

				approvalNotwithstanding any other provision of law, final

				approval of the visitor center shall occur not later than 30 days after the

				date of enactment of this

				subsection.

					.

			

